Citation Nr: 0432504	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis to 
include A, B, and C.

2.  Entitlement to service connection for L4-L5 lumbar disc 
herniation status post revision of L4-L5 lumbar discectomy 
and decompression of L4-L5 nerve root on the left side


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1971 to December 
1974.  He also served with the National Guard.

This appeal arises from an August 2002 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  The provisions of 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003) define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  

Although correspondence dated in November 2002 and February 
2003 satisfies the above referenced notice provisions, 
additional development is necessary to assist the veteran in 
obtaining evidence in support of his claim.  

A service medical record dated in September 1973 noted that 
the veteran was exposed to hepatitis, through needle contact.  
He was diagnosed with hepatitis and restricted to light duty 
for two weeks.

Post-service medical records reveal a history of chronic 
alcohol and polysubstance abuse, hepatitis C, and back 
surgeries that included a reported blood transfusion in 1983.  
An April 2003 VA examination report included the veteran's 
report of several fights in which he was covered with blood.  
The report indicated that blood tests taken in April 2001 
were positive for the hepatitis A, B, and C antibodies.  That 
report, however, is not associated with the record.  Hence, 
further development is in order.

Under the circumstances, a VA examination is necessary to 
determine if the veteran has any current disability due to 
hepatitis A, B or C, and to secure a medical opinion 
addressing the etiology of each form of hepatitis which may 
currently cause any form of disability.  

In an August 2002 rating decision, the RO denied service 
connection for a back disorder.  A notice of disagreement 
with the decision was received in October 2002.  When a 
notice of disagreement has been received, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, while the Board does not 
have jurisdiction to decide the issue on the merits, the 
issue is remanded to the RO for additional action. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to secure 
records dated in April 2001 from the 
Martinsburg VA Medical Center (VAMC) that 
show the results of blood work that was 
positive for hepatitis antibodies.  The 
results of any follow-up tests performed 
should also be included.  Any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented.  If 
the RO cannot obtain records identified 
by the appellant, a written notation to 
that effect should be placed in the file.  
The veteran and his representative must 
be notified of unsuccessful efforts in 
this regard.

2.  Upon completion of the action 
described above, the veteran should be 
afforded an appropriate VA examination, 
preferably with a specialist or a 
physician experienced with infectious 
diseases, to determine the nature, 
extent, and etiology of any currently 
diagnosed form of hepatitis.  The 
physician must review pertinent documents 
in the claims folder.  The physician must 
determine if the veteran has any current 
disability due to any form of service 
incurred hepatitis.  The physician must 
offer an opinion addressing whether it is 
at likely as not that any form of 
hepatitis had its onset in service.  The 
impact of the veteran's history of 
postservice drug abuse, a postservice 
1983 blood transfusion, inservice and 
postservice needle exposure, and other 
risk factors must be addressed.  The 
examiner must set forth the complete 
rationale underlying any conclusion or 
opinion expressed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.


5.  The RO should furnish the appellant 
with a statement of the case addressing 
the claim of entitlement to service 
connection for residuals of a L4-L5 
lumbar disc hernia ion status post 
revision of L4-L5 lumbar disentomb and 
decompression of L4-L5 nerve root on the 
left side.  If, and only if, a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


